 
Exhibit 10.1
 
SEVERANCE AND RELEASE AGREEMENT
 
MusclePharm Corporation its subsidiaries, parents, predecessors, successors and
affiliates (the “Company”) and Brian Casutto, Employee’s heirs, executors,
administrators, successors, and assigns (collectively referred to throughout
this Agreement as “Employee”), agree that:
 
1.           Last Day of Employment. Employee's last day of employment with the
Company was May 1, 2020 ("Separation Date"). Employee also agrees to resign from
the Company’s Board of Directors.
 
2.           Consideration. In consideration for signing this Agreement and
complying with its terms, the Company has agreed to pay Employee the equivalent
of three (3) months of his regular base salary in the sum of one hundred
thousand dollars and zero cents ($100,000.00) through its normal payroll
practices (and subject to applicable withholding) and according to the following
schedule:
 
May 15, 2020 -- $16,666.66
May 29, 2020 -- $16,666.66
June 19, 2020 -- $16,666.66
June 26, 2020 -- $16,666.66
July 3, 2020 -- $16,666.66
July 17, 2020 --$16,666.66
 
3.           No Consideration Absent Execution of this Agreement. Employee
understands and agrees that the Company will not pay the consideration
referenced in paragraph “2” above, except for Employee’s agreement to execute
this Agreement and the fulfillment of the promises contained herein.
 
4.           General Release, Claims Not Released and Related Provisions.
 
a.           General Release of All Claims. Employee knowingly and voluntarily
releases and forever discharges the Company, its parent corporation, affiliates,
subsidiaries, divisions, predecessors, insurers, successors and assigns, and
their current and former employees, attorneys, officers, directors and agents
thereof, both individually and in their business capacities, and their employee
benefit plans and programs and their administrators and fiduciaries
(collectively referred to throughout the remainder of this Agreement as
“Releasees”), of and from any and all claims, known and unknown, asserted or
unasserted, which the Employee has or may have against Releasees as of the date
of execution of this Agreement, including, but not limited to, any alleged
violation of:
 
■
Title VII of the Civil Rights Act of 1964;
 
■
Sections 1981 through 1988 of Title 42 of the United States Code;
 
■
The Employee Retirement Income Security Act of 1974 ("ERISA") (as modified
below);
 
■
The Immigration Reform and Control Act;
 
■
The Americans with Disabilities Act of 1990;
 
■
The Age Discrimination in Employment Act of 1967 (“ADEA”);
 
■
The Worker Adjustment and Retraining Notification Act;
 
■
The Fair Credit Reporting Act;
 
■
The Family and Medical Leave Act;
 
■
The Equal Pay Act;
 
■
The California Family Rights Act;
 
■
The California Fair Employment and Housing Act;
 
■
The California Unruh Civil Rights Act;
 
■
The California Confidentiality of Medical Information Act;
 
■
The California Equal Pay Law (California Labor Code § 1197.5);
 
 
1

 
 
■
The California Investigative Consumer Reporting Agencies Act;
 
■
The California Consumer Credit Reporting Agencies Act;
 
■
Those other provisions of the California Labor Code that lawfully may be
released;
 
■
All relevant provisions of the Florida Labor Code and any other Florida law
related to employment;
 
■
any other federal, state or local law, rule, regulation, or ordinance;
 
■
any public policy, contract, tort, or common law; or
 
■
any basis for recovering costs, fees, or other expenses, including attorneys'
fees incurred in these matters.
 
This Agreement and General Release does not extend to claims Employee may have
to Employee’s own vested accrued employee benefits under the Company’s health,
welfare, or retirement benefit plans as of the Separation Date or to those
rights which as a matter of law cannot be waived, including but not limited to
claims Employee may have under the California Labor Code (such as rights to
reimbursement or indemnity under Labor Code § 2802). Nor does this Agreement and
General Release affect any right Employee may have to receive workers’
compensation benefits, unemployment benefits pursuant to the California
Unemployment Insurance Code or State Disability insurance benefits.
 
If any claim is not subject to release, to the extent permitted by law, Employee
waives any right or ability to be a class or collective action representative or
to otherwise participate in any putative or certified class, collective or
multi-party action or proceeding based on such a claim in which Employer is a
party.
 
Nothing herein is intended to or shall preclude Employee from filing a complaint
and/or charge with any appropriate federal, state, or local government agency
and/or cooperating with said agency in its investigation. The releases contained
in this paragraph will remain in full force and effect. To the extent permitted
by law, Employee agrees that if such an administrative claim is made, Employee
shall not be entitled to recover any individual monetary relief or other
individual remedies.
 
5.            Waiver of California Civil Code Section 1542. To effect a full and
complete general release as described above, Employee expressly waives and
relinquishes all rights and benefits of section 1542 of the Civil Code of the
State of California, and Employee does so understanding and acknowledging the
significance and consequence of specifically waiving section 1542. Section 1542
of the Civil Code of the State of California states as follows:
 
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
 
Thus, notwithstanding the provisions of Section 1542, and to implement a full
and complete release and discharge of Employer, Employee expressly acknowledges
this Confidential Agreement and General Release is intended to include in its
effect, without limitation, all Claims Employee does not known or suspect to
exist in Employee’s favor at the time of signing this Agreement and General
Release, and that this Agreement and General Release contemplates the
extinguishment of any such Claim or Claims. Employees warrants Employee has read
this Agreement and General Release, including this waiver of California Civil
Code section 1542, and that Employee has consulted counsel or has had the
opportunity to consult counsel about this Agreement and General Release and
specifically about the waiver of section 1542, and that Employee understands
this Agreement and General Release and the section 1542 waiver, and so Employee
freely and knowingly enters into this Agreement and General Release. Employee
acknowledges Employee may later discover facts different from or in addition to
those Employee now knows or believes to be true regarding the matters released
or described in this Agreement and General Release, and even so Employee agrees
the releases and agreements contained in this Agreement and General Release
shall remain effective in all respects notwithstanding any later discovery of
any different or additional facts. Employee assumes any and all risk of any
mistake in connection with the true facts involved in the matters, disputes, or
controversies described in this Agreement and General Release or with regard to
any facts now unknown to Employee relating to those matters.
 
 
2

 
 
6.           Acknowledgments and Affirmations.
 
Employee affirms that Employee has not filed, caused to be filed, or presently
is a party to any claim against the Company.
 
Employee also affirms that if Employee was classified as non-exempt from
overtime laws, that Employee has reported all hours worked as of the date
Employee signs this Agreement and has been paid and/or has received all
compensation, wages, bonuses, commissions, and/or benefits which are due and
payable as of the date Employee signs this Agreement.
 
 
Employee also affirms that Employee has been paid for all of Employee’s accrued,
unused vacation, paid time off and personal days.
 
Employee further affirms that Employee has been reimbursed for all expenses
Employee incurred in performing Employee’s duties or in following the Company’s
directions.
 
Employee affirms that the Company has made available all leave to which Employee
was entitled under the Family and Medical Leave Act or related state or local
leave or disability accommodation laws.
 
 
Employee further affirms that Employee has no known workplace injuries or
occupational diseases.
 
 
Employee also affirms that Employee has not divulged any Personal Health
Information (“PHI”), proprietary or confidential information of the Company and
will continue to maintain the confidentiality of such information consistent
with HIPAA, the Company’s policies and Employee’s agreement(s) with the Company
and/or common law. If Employee placed any PHI or confidential or proprietary
information on Employee’s personal computer, phone, or electronic data storage
device which was not returned to the Company, Employee will tender the device to
the Company for removal of the information.
 
Employee further affirms that Employee has not been retaliated against for
reporting any allegations of wrongdoing by the Company or its officers,
including any allegations of corporate fraud.
 
Employee affirms that all of Company’s decisions regarding Employee's pay and
benefits through the date of Employee's execution of this Agreement were not
discriminatory based on age, disability, race, color, sex, religion, national
origin or any other classification protected by law.
 
Employee affirms that all of Company’s decisions regarding Employee's pay and
benefits through the date of Employee's Separation Date were not discriminatory
based on age, disability, race, color, sex, religion, national origin or any
other classification protected by law.
 
 
3

 
 
7.           Limited Disclosure and Return of Property. Employee agrees not to
disclose any information regarding the underlying facts leading up to or the
existence or substance of this Agreement, except to Employee’s spouse, tax
advisor, an attorney with whom Employee chooses to consult regarding Employee’s
consideration of this Agreement and/or to any federal, state, or local
government agency.
 

Employee affirms that Employee has returned all of the Company’s property,
documents, and/or any confidential information in Employee’s possession or
control. Employee also affirms that Employee is in possession of all of
Employee’s property that Employee had at the Company’s premises and that the
Company is not in possession of any of Employee’s property.
 

8.            Governing Law and Interpretation. This Agreement shall be governed
and conformed in accordance with the laws of the state of California without
regard to its conflict of laws provision. In the event of a breach of any
provision of this Agreement, either party may institute an action specifically
to enforce any term or terms of this Agreement and/or to seek any damages for
breach. The exclusive venue for any litigation brought to enforce the provisions
of this Agreement shall be in the civil courts of the City of Los Angeles in the
State of California. The prevailing party in any such litigation shall be
entitled to recover its attorney’s fees and costs incurred in such action.
Should any provision of this Agreement be declared illegal or unenforceable by
any court of competent jurisdiction and cannot be modified to be enforceable,
excluding the general release language, such provision shall immediately become
null and void, leaving the remainder of this Agreement in full force and effect.
 
9.           Nonadmission of Wrongdoing. The Parties agree that neither this
Agreement nor the furnishing of the consideration for this Agreement shall be
deemed or construed at any time for any purpose as an admission by Releasees of
wrongdoing or evidence of any liability or unlawful conduct of any kind.
 
10.           Mutual Non-Disparagement. The Parties agree that neither Party
shall publicly disparage, defame or libel the other in any manner whatsoever.
 
11.           Cooperation. Employee agrees to cooperate and help the Company
from time to time with any questions related to the Company’s business. In
addition, Employee agrees to ensure a smooth transition of the Costco account to
another Company employee as designated by the Company and such assistance shall
include, among other things, a Company-approved transition letter.
 
12.           Amendment. This Agreement may not be modified, altered or changed
except in writing and signed by both Parties wherein specific reference is made
to this Agreement.
 
 
13.           Entire Agreement. This Agreement sets forth the entire agreement
between the Parties hereto, and fully supersedes any prior agreements or
understandings between the Parties. Employee acknowledges that Employee has not
relied on any representations, promises, or agreements of any kind made to
Employee in connection with Employee’s decision to accept this Agreement, except
for those set forth in this Agreement.
 
 
14.           Eligibility Requirements. EMPLOYEE IS ADVISED THAT EMPLOYEE HAS UP
TO FORTY-FIVE (45) CALENDAR DAYS TO CONSIDER THIS AGREEMENT. EMPLOYEE ALSO IS
ADVISED TO CONSULT WITH AN ATTORNEY PRIOR TO EMPLOYEE’S SIGNING OF THIS
AGREEMENT.
 
EMPLOYEE MAY REVOKE THIS AGREEMENT FOR A PERIOD OF SEVEN (7) CALENDAR DAYS
FOLLOWING THE DAY EMPLOYEE SIGNS THIS AGREEMENT.  ANY REVOCATION WITHIN THIS
PERIOD MUST BE SUBMITTED, IN WRITING, TO RYAN DREXLER AND STATE, "I HEREBY
REVOKE MY ACCEPTANCE OF OUR AGREEMENT."  THE REVOCATION MUST BE PERSONALLY
DELIVERED TO SCOTT P. BARLOW, ESQ., OR EMAILED TO HIM AT Scott@Barlowlegal.net
WITHIN SEVEN (7) CALENDAR DAYS AFTER EMPLOYEE SIGNS THIS AGREEMENT. 
 
 
4

 
 
EMPLOYEE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT, DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL UP TO FORTY-FIVE
(45) CALENDAR DAY CONSIDERATION PERIOD.
 
EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
AGREEMENT INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS EMPLOYEE HAS OR
MIGHT HAVE AGAINST RELEASEES.
 
The Parties knowingly and voluntarily sign this Agreement as of the date(s) set
forth below:
 
 
MUSCLEPHARM CORPORATION
 
 
 
 
By: /s/ Brian Casutto
By: /s/ Ryan Drexler
     Brian Casutto
      Ryan Drexler
 
      Chief Executive Officer
 
 
 
 
Date: May 4, 2020

Date: May 4, 2020


 
 
 
 
5
